 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 1 of 33 PageID: 1



TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP
322 Highway 35 South
Red Bank, New Jersey 07701
(732) 985-1000
Attorneys for Plaintiff
Imperium Insurance Company

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 IMPERIUM INSURANCE COMPANY,                  :
                                              :                Civil Action No.:
                        Plaintiff,            :
                                              :
    -v-                                       :       DECLARATORY JUDGMENT
                                              :            COMPLAINT
CAPIZOLA PANCARI LAPHAM &                     :
FRALINGER, P.A., VINCENT                      :
PANCARI, ESQ. AND MICHAEL                     :
FRALINGER, ESQ.,                              :
                                              :
                        Defendants.           :
                                              :
                                              :


          NOW COMES Plaintiff, Imperium Insurance Company (“Imperium”) by and through its

attorneys, TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP, and submits this

Complaint for Declaratory Judgment against defendant, Capizola Pancari Lapham & Fralinger,

P.C. (“CPLF”), Vincent Pancari, Esq. and Michael Fralinger, Esq. as follows:

                                         INTRODUCTION

          1.    Imperium brings this Complaint under 28 U.S.C. §§ 2201 and 2202 seeking a

declaration regarding its coverage obligations owed to CPLF with respect to a legal malpractice

lawsuit against CPLF, captioned Marvin Raab and Vineland Kosher Poultry Plant, Inc. v.

Capizola, Pancari, Lapham & Fralinger, P.A. and John Does 1-50, brought in the Superior
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 2 of 33 PageID: 2



Court of New Jersey, Camden County, Law Division, Docket No. CAM-L-689-17 (the “E&O

Action”).

       2.       Imperium also seeks an Order requiring CPLF and Messrs. Pancari and Fralinger

(together, the “Individual Defendants”) to reimburse it for all defense fees, costs and expenses

that Imperium has paid and will pay in defending CPLF and the Individual Defendants in the

E&O Action.

       3.       The Plaintiffs in the E&O Action, Vineland Kosher Poultry Plant, Inc. (“VKP”)

and one of its principals, Marvin Raab (together, the “E&O Plaintiffs”), allege that CPLF

committed a myriad of negligent errors and omissions in the course of their representation in

connection with VKP’s sale of certain assets (the “Asset Sale”), including a kosher chicken

manufacturing and distribution company (the “Assets”), to an entity called MVP Kosher Foods,

Inc. (“MVP”).

       4.       The E&O Plaintiffs further allege that CPLF serially committed malpractice in

connection with the Asset Sale and their representation before, during and after a two-part

arbitration arising from the Asset Sale captioned MVP Kosher Foods, LLC v. Vineland Kosher

Poultry Plant, Inc. and Marvin Raab, REF No. 1425012394 (the “Arbitration”).

       5.       Specifically, the E&O Plaintiffs assert that CPLF and the Individual Defendants

committed at least 39 separate acts of malpractice (as described below at paragraph 76, which are

incorporated herein) while the firm was, among other legal services, (a) preparing the

Acquisition Documents, (b) representing VKP with respect to the Asset Sale, (c) related

negotiations between VKP and MVP, and (d) during and after the Arbitration.

       6.     Prior and after the Asset Sale, Mr. Fralinger and/or CPLF drafted, negotiated

and/or revised the following documents:

                a.     an Asset Purchase Agreement (the “APA”);

                                                   2
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 3 of 33 PageID: 3



               b.     a Security Agreement;

               c.     a Bill of Sale with Schedules,

               d.     a Promissory Note at a seven percent (7%) interest rate;

               e.     a five-year Non-Compete Agreement running in favor of MVP;

               f.     a six-year Deed Restriction for a kosher chicken manufacturing and

                      distribution plant in Vineland, New Jersey (the “Plant”); and

               g.     other documents necessary to consummate the Asset Sale.

(collectively, the “Acquisition Documents”).

       7.      In turn, the Arbitration was held in two separate proceedings. The first part of the

Arbitration was conducted on June 26, 2013 (the “Initial Arbitration Hearing”). A reopened

Arbitration hearing was held on November 5 and 6, 2013 (the “Reopened Arbitration Hearing”).

       8.      On July 30, 2013, after having conducted the Initial Arbitration Hearing and

reviewing the parties’ respective position statements and proposed findings of fact and

conclusions of law, the Arbitrator issued an Interim Arbitration Award in favor of MVP and

against both VKP and Mr. Raab, notwithstanding that Mr. Raab had not been a party or a

signatory to the Acquisition Documents.

       9.      Following the Arbitrator’s publication of his Interim Arbitration Award, VKP and

Mr. Raab replaced CPLF as their Arbitration Counsel with the law firm Duane Morris LLP.

       10.     Upon its engagement, Duane Morris filed with the Arbitrator on VKP’s and Mr.

Raab’s behalves a Petition to Reopen the Arbitration Hearing (the “Petition”).

       11.     After an additional round of briefing, the Arbitrator granted the E&O Plaintiffs’

Petition in part, agreeing to reconsider certain of the remedies he had initially awarded to MVP

in his Interim Arbitration Award.



                                                    3
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 4 of 33 PageID: 4



       12.     On or about November 5 and 6, 2013, the Arbitrator presided over the Reopened

Arbitration Hearing. Messrs. Fralinger, Pancari and Raab each testified as a fact witness.

       13.     On June 17, 2014, the Arbitrator, in part, modified his Interim Arbitration Award

in favor of MVP and against both VKP and Mr. Raab in connection with the Asset Sale, again

notwithstanding that Mr. Raab was neither a party nor a signatory to the Acquisition Documents

(the “Final Arbitration Award”).

       14.     Over the course of CPLF’s engagement, and possibly beginning as early as

January 2011, less than one-month after the parties had executed the Acquisition Documents, if

not before, Mr. Raab and other of CPLF’s agents and outside counsel advised the Individual

Defendants about what they perceived to be the firm’s prejudicial negligent professional acts and

omissions. In connection therewith, on one or more occasions, Mr. Raab and the other CPLF

agents and counsel expressed to CPLF and the Individual Defendants their dissatisfaction with

the firm’s representation and identified certain alleged negligent professional acts and omissions

they had committed in the course of their representation.

       15.     On or about February 18, 2014 CPLF submitted an Application for Lawyers

Professional Liability Insurance with Imperium.

       16.     Notwithstanding their having knowledge of VKP’s and Mr. Raab’s dissatisfaction

with the quality of CPLF’s representations and their allegations of negligent professional acts

and omissions, neither CPLF nor either of the Individual Defendants disclosed to Imperium that

they had represented VKP in connection with the Asset Sale and thereafter or the allegations of

negligent professional acts and omissions lodged against them by VKP and Mr. Raab. CPLF

also did not disclose that the Initial Arbitration Award had been entered against VKP and Mr.

Raab or the remedies assessed against them.



                                                    4
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 5 of 33 PageID: 5



       17.     The firm further did not disclose to Imperium that it had been replaced as VKP’s

and Mr. Raab’s counsel following the Arbitrator’s publication of his Initial Arbitration Award

and prior to briefing and testimony with respect to the Reopened Arbitration.

       18.    Insofar as the E&O Plaintiffs had advised CPLF and/or each of the Individual

Defendants of their views that CPLF and/or the Individual Defendants had been professionally

negligent, CPLF and the Individual Defendants knew, prior to Imperium’s issuance of the

Imperium Policy, that they realistically could face, if not definitively would face, a malpractice

lawsuit against one or all of them.

       19.    Alternatively, CPLF and the Individual Defendants could reasonably have foreseen

that that their alleged professional negligence might be expected to be the basis of a malpractice

lawsuit against one, two or all of them in light of the foregoing and the allegedly negligent

professional acts and omissions described below.

       20.    Again, none of CPLF or the Individual Defendants disclosed any of the foregoing

to any Imperium representative prior to Imperium’s issuance of the Imperium Policy.




                                                    5
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 6 of 33 PageID: 6



                                     NATURE OF THE DISPUTE

          21.   This is an action for declaratory judgment and damages arising out of an actual

and existing controversy concerning the parties’ rights, status, and liabilities under a professional

liability insurance Policy issued by Imperium to CPLF in connection with the E&O Action. A

true and correct copy of the Complaint filed in the E&O Action is attached hereto as Exhibit A.

          22.   Imperium seeks a determination that it owes no duty to defend or indemnify

CPLF or the Individual Defendants in respect of the E&O Action.               Imperium also seeks

reimbursement of the attorneys’ fees it has paid and will pay in defending CPLF and the

Individual Defendants in the E&O Action. Pending the resolution of this insurance coverage

litigation, Imperium is continuing to defend CPLF and the Individual Defendants in the E&O

Action.

                                                 PARTIES

          23.   Imperium is a corporation organized under the laws of the State of Texas with its

principal place of business in Houston, Texas.

          24.   Imperium provided certain Claims Made and Reported Lawyers Professional

Liability insurance to CPLF, effective for the period April 1, 2014 to April 1, 2015 (the “Policy

Period”), denominated Policy Number IFI 771518-01 (hereinafter referred to as the “E&O

Policy” or the “Policy”).

          25.   On information and belief, at all material times, CPLF was and is a New Jersey

professional corporation with its principal place of business in Vineland, New Jersey.

          26.   CPLF is a law firm whose practice areas include Personal Injury, Workers’

Compensation, Criminal Law, General Litigation, Municipal Court, Real Estate & Land

Development, Collections & Foreclosures, and Wills & Estates.


                                                     6
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 7 of 33 PageID: 7



       27.     During the relevant period and thereafter, Messrs. Fralinger and Pancari were

principals at CPLF and provided legal services to VKP and Mr. Raab in connection with the

Asset Sale, resulting legal proceedings and other relevant matters.

                                    JURISDICTION AND VENUE

       28.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There

is complete diversity between Imperium on the one hand and CPLF and the Individual

Defendants on the other. The amount in controversy exceeds $75,000.00.

       29.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a).

                                         THE ARBITRATION

       30.     As more fully described at paragraph 76, which is incorporated herein, the E&O

Action, among other matters, is predicated on VKP’s and Mr. Raab’s assertions that :

               a.     Mr. Fralinger and/or CPLF negligently prepared the Acquisition

               Documents;

               b.     CPLF’s attorneys committed legal malpractice in connection with and

               following Mr. Fralinger’s and/or CPLF’s preparation of the Acquisition

               Documents, including during and after negotiations over the parties’ alleged

               breach of their duties and obligations under the Acquisition Documents;

               c.     CPLF was negligent by failing to prevail in litigation it initiated on VKP’s

               behalf to enforce MVP’s duties and obligations under the Asset Sale Documents,

               which litigation was dismissed by a court in favor of Arbitration. See Vineland

               Kosher Poultry Plant, Inc. v. MVP Kosher Foods, LLC, filed in the Superior

               Court of New Jersey, Cumberland County, and docketed at Civil Action No.

               CUM-L-00711-12 (the “Litigation”); and

                                                    7
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 8 of 33 PageID: 8



               d.      CPLF and the Individual Defendants committed serial negligent

               professional acts and omissions in connection with their representation of VKP

               and Mr. Raab prior to, during and after the Arbitration.

                              A.     The Acquisition Documents

       31.     In or about the summer of 2010, VKP retained CPLF to serve as its legal counsel

with respect to the Asset Sale.

       32.     On or about September 16, 2010, VKP and MVP entered into the APA.

       33.     The total consideration to be paid by MVP to VKP was $4 million. Of that

consideration, approximately $2,750,000 was paid at or prior to settlement, in accordance with

the APA. The balance of $1,250,000 was to be paid in accordance with the terms of the

Promissory Note, which provided for quarterly interest only payments for eighteen (18)

months beginning on March 30, 2011, followed by principal and interest payments for 30

months beginning September 30, 2012. A final payment of the total outstanding balance was

due on December 30, 2014.

       34.     MVP paid an additional $692,000 for inventory and equipment.

       35.      Authorized representatives of VKP and MVP executed the Acquisition

Documents on or about December 30, 2010.

                      B.      MVP’s June 30, 2012 Quarterly Interest
                              Payment and VKP’s Notice of Default

       36.     In accordance with the Promissory Note, MVP timely made the requisite

March 2011, June 2011, September 2011, December 2011, and March 2012 quarterly

payments to VKP.

       37.     MVP's next quarterly interest only payment of $21,875 normally would have

been due on June 30, 2012 (the “June Payment”). Pursuant to the terms of the Promissor y


                                                    8
 Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 9 of 33 PageID: 9



Note, however, the June 30, 2012 interest only payment was due on July 2, 2012 because

June 30, 2012 was a Saturday and July 1, 2012 was a Sunday.

       38.    On or about July 2, 2012, Mr. Raab contacted MVP’s bookkeeper requesting

immediate payment of the interest only amount of $21,875 to avoid a default.

       39.    On July 9, 2012, Mr. Fralinger and/or CPLF, on VKP’s behalf, transmitted a

notice of default to MVP.

       40.    On July 10, 2012, MVP wired the June Payment to VKP.

       41.    VKP received and accepted the June Payment that same day.

       42.    Notwithstanding VKP’s receipt and acceptance of MVP’s July 10, 2012 payment,

CPLF, on VKP’s behalf, took the position that as of that date, MVP had an obligation under the

APA and the Promissory Note to pay to VKP principal in the amount of $1,250,000. CPLF

further asserted that MVP had an ongoing obligation to pay interest on this amount.

       43.       Mr. Fralinger and/or CPLF also claimed that as of July 10, 2012, the Security

Agreement required that an amount equal to not less than 50% of the outstanding principal

balance of the Promissory Note had to be retained by MVP’s primary distributors.

       44.    MVP challenged VKP’s declaration of default, asserting that it had been called

prematurely, i.e., before the end of the “Cure Period” that had previously been agreed upon

between VKP, Mr. Raab and MVP.

       45.    At or about the same time, CPLF, on VKP’s behalf, sent letters to two of the

MVP’s primary distributors, stating that all receivables payable by them to MVP should be

withheld.

       46.    Following their receipt of CPLF’s letters, the subject distributors advised MVP

that they would not issue any past or then-present payments to it while its dispute with VKP was

pending.

                                                   9
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 10 of 33 PageID: 10



       47.     VKP also withheld receivables that MVP claimed were due to it.

       48.     MVP quantified the amount of receivables withheld by VKP at $323,620.

       49.     Vineland Specialties contested the amount MVP claimed it was due, asserting that

the actual amount of withheld receivables was $265,879.36.

       50.     According to MVP, as a result of these developments, it was left with no feasible

or practical way to market and distribute a significant percentage of its products, which were

highly perishable, insofar as the chickens had to be slaughtered, processed and shipped to

customers within 48 hours.

       51.   On July 12, 2012, MVP ceased operations and closed permanently.

       52.   On August 6, 2012, MVP’s counsel emailed Mr. Fralinger and VKP detailing that

the notice of default was unlawful because it was served via email, which was not authorized by

the Promissory Note. MVP’s counsel’s email continued that VKP did not have the right to

accept a payment that cured a default and then declare a default.

       53.   On this basis, MVP’s counsel requested that Mr. Fralinger withdraw the default

and threatened suit against Mr. Raab and VKP.

       54.   On or about August 9, 2012, Mr. Fralinger and/or CPLF, on VKP’s behalf, served

a second Notice of Default of MVP for its having ceased business operations and/or ceasing the

processing of poultry under the Assets’ Trade Names.

       55.   On or about August 13, 2012, MVP’s counsel wrote to Mr. Fralinger detailing that

VKP’s July 10, 2012 declaration of default was the proximate cause of MVP’s cessation of

business operations and inability to make future payments in satisfaction of MVP’s Promissory

Note in favor of VKP.

               C.       CPLF initiates the Litigation on VKP’s Behalf



                                                   10
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 11 of 33 PageID: 11



        56.   On or about August 20, 2012, CPLR, on VKP’s behalf, filed and served on MVP

a Verified Complaint in the Litigation despite the inclusion of a mandatory arbitration clause in

the Acquisition Documents.

        57.    On September 18, 2012, the Court in the Litigation issued an Order compelling

Arbitration and dismissing VKP’s Verified Complaint.

              D.      MVP Initiates the Arbitration against VKP and Mr. Raab and
                      They, in turn, Counterclaim against MVP

        58.   In September 2012, counsel for MVP submitted a demand for arbitration to

JAMS.

        59.   Among other claimed relief, MVP requested that the Arbitrator issue an Order:

              a.      holding that Mr. Raab, individually, and VKP breached the Acquisition

              Documents as well the associated implied covenant of good faith and fair dealing;

              b.      rescinding the APA;

              c.      declaring that the parties’ Non-Compete Agreement and Deed Restriction

              remained in effect;

              d.      declaring that MVP was never in default under the Note;

              e.      awarding it damages in the amount of the purchase price it paid at closing

              and any and all payments made thereafter;

              f.      finding that the restrictive covenants contained in the APA remained in

              effect for five (5) years, until December 30, 2015, based on VKP’s alleged

              breach of the implied covenant of good faith and fair dealing;

              g.      declaring that under the APA, VKP was obligated to indemnify it for the

              reasonable legal fees it incurred in connection with a claim that had been brought

              against it and one of its principals; and


                                                    11
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 12 of 33 PageID: 12



              h.      Compelling VKP and Mr. Raab to reimburse to it all legal fees and

              Arbitration costs that it had incurred.

       60.    In turn, VKP counterclaimed against MVP, requesting, among other things:

              a.      counsel fees and costs incurred in this action if MVP was found to have

              defaulted;

              b.      a finding that restrictions in the non-compete agreement and deed

              restriction automatically terminated at the time of the default;

              c.      the return of the VKP trade names; and

              d.      damages.

                      i.        The Arbitrator's Interim Order

       61.    On July 30, 2013, the Arbitrator issued an Interim Order (the "Interim Order").

Among the conclusions reached, he found that:

                   a. Both VKP and Mr. Raab had breached the APA as well as the

                      covenant of good faith and fair dealing;

                   b. MVP did not default;

                   c. VKP's breach caused the shutdown of MVP's operations; and

                   d. Mr. Raab was personally liable for damages arising out of the

                      breach.

       Based on the foregoing, the Arbitrator's Interim Award ordered that, among other things:

              a.      VKP and MVP rescind the APA;

              b.      VKP and Mr. Raab return the purchase price that MVP had paid to VKP;

              c.      the non-compete agreement and deed restrictions were declared null and

              void;


                                                    12
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 13 of 33 PageID: 13



                 d.      MVP return all of the trade names it had purchased to VKP; and

                 e.      VKP and Mr. Raab reimburse to MVP its legal fees and Arbitration costs.

          Conversely, the Arbitrator denied MVP’s request for reimbursement of the accounts

receivable that VKP had withheld from it.

                 ii.     VKP’s and Mr. Raab’s Petition to Reopen the Arbitration

          62.   Following the Arbitrator’s publication of the Interim Award, VKP and Mr. Raab

terminated CPLF as their counsel and replaced it with the law firm of Duane Morris.

          63.   On information and belief, the E&O Plaintiffs and/or others on their behalves

advised CPLF and/or each of the Individual Defendants that they were being replaced as counsel

because they had been professionally negligent and/or had committed malpractice in connection

with their representation.

          64.   On August 29, 2013, Duane Morris filed with the Arbitrator a Petition to reopen

the Arbitration Hearing.

          65.   Specifically, Duane Morris challenged the Arbitrator's findings that, among other

things:

                (a) rescission was an appropriate remedy;

                (b) Mr. Raab was individually liable to MVP;

                (c) MVP had breached the Security Agreement; and

                (d) Mr. Raab had breached the Non-Compete Agreement.

          66.   On September 27, 2013, the Arbitrator issued an Order granting in part and

denying in part Duane Morris’s Petition.

          67.   In his Order, the Arbitrator re-opened the Arbitration Hearing with respect to the

following issues only:

                 (a)     whether rescission was an appropriate remedy; and

                                                    13
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 14 of 33 PageID: 14



               (b)     whether Mr. Raab should he held individually liable.

       68.     Conversely, the Arbitrator denied Duane Morris’s requests to further arbitrate:

               (a)     whether MVP had breached the security agreement; and

               (b)     whether Mr. Raab had breached the Non-Compete Agreement.

       69.     Among the reasons the Arbitrator gave in support of his decision to deny Duane

Morris’s request to further arbitrate whether MVP had breached the Security Agreement was his

determination that:

               “that claim was insufficiently plead [by CPLF] or raised in post

               hearing submissions….”

       70.     On November 5 and 6, 2013, the Arbitrator presided over the Reopened

Arbitration Hearing.

       71.     At the conclusion of the Hearing, the Arbitrator withdrew his decision to order

rescission. On the other hand, he affirmed his decision to hold Mr. Raab individually liable

under the APA.




                                                   14
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 15 of 33 PageID: 15



                                      THE E&O ACTION

       72.     The Complaint filed in the E&O Action (the “Complaint”) alleges that CPLF and

the Individual Defendants breached their fiduciary duties as well as their contractual obligations

and committed legal malpractice in the course of their representation of VKP in the Arbitration.

       73.     VKP and Mr. Raab (the “E&O Plaintiffs”) allege that CPLF and the Individual

Defendants, in conjunction with their representation of VPK, committed a series of negligent

professional acts and omissions both with respect to VKP’s asset sale to MVP and in connection

with the resulting arbitration between the E&O Plaintiffs and MVP, wherein an Arbitrator held

VKP and Mr. Raab jointly and severally liable to MVP for over $2,028,183 million in damages.

       74.     The Arbitrator further held that in the event VKP was unable to pay the award to

MVP, Mr. Raab was personally responsible for doing so, notwithstanding that he was not a party

to any of the Acquisition Documents related to or giving rise to the Asset Sale, and had no ability

to engage in any acts or omissions that could have caused damage or harm to MVP as a result of

the transaction.

       75.     According to the E&O Plaintiffs’ Complaint against CPLF and the Individual

Defendants, their alleged negligent professional acts and omissions directly lead to the adverse

judgment against the E&O Plaintiffs in the Arbitration and were the proximate cause of the

damages assessed against them by the Arbitrator.

       76.     Specifically, VKP and Mr. Raab allege that in connection with CPLF’s

representation of VKP, prior to, in the course and after the conclusion of the Arbitration, CPLF

and the Individual Defendants committed the following material negligent professional acts and

omissions giving rise to the Arbitrator’s findings and award against the E&O Plaintiffs in the

Arbitration, many of which professional acts and omissions Mr. Raab had complained about to

CPLF throughout the course of the firm’s representation:

                                                    15
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 16 of 33 PageID: 16



           a.      Prior the closing of the APA, CPLF failed to timely

           investigate whether the collateral referenced in the Security

           Agreement was free and clear of any then-existing liens and

           encumbrances not previously disclosed by MVP in writing. In

           fact, the collateral was not free and clear at the time of the closing,

           causing MVP’s security interest in the assets to take a second

           priority position rather than a first priority position.       VKP’s

           insistence on a first priority security interest was a material term of

           the asset sale, without which, VKP alleges that it would never have

           sold the assets to MVP;

           b.      CPLF failed to discover the preexisting lien before the

           Closing Date or within a reasonable time after closing, which

           would have revealed that the collateral was worthless to VKP;

           c.      CPLF failed to approach MVP’s counsel about the prior

           lien or make its subordination a condition for closing;

           d.      CPLF failed to timely file a UCC-1 with the State of

           Nevada to perfect MVP’s first priority security interest in the

           collateral, thereby enabling another party to perfect its own

           security interest in the assets prior to the date of CPLF’s filing,

           resulting in VKP having a second priority position, rather than a

           first priority position, as was required;

           e.      CPLF failed to perform a post-closing lien search within

           thirty days of the closing, as was standard operating procedures for

           counsel in this situation;

                                                 16
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 17 of 33 PageID: 17



           f.     CPLF failed to perform any subsequent lien search to

           reaffirm that VKP’s security interest was first in line;

           g.     CPLF failed to timely advise the E&O Plaintiffs that MVP

           had materially misrepresented that the collateral was free and clear

           of all liens and that VKP had a first priority position.      As a

           corollary, CPLF did not advise the E&O Plaintiffs that MVP had

           breached the Security Agreement and was in default upon

           execution of the Acquisition Documents;

           h.     CPLF did not declare that MVP was in default as of the

           moment the parties signed the Acquisition Documents. Had it

           done so, VKP would not have had any obligation to provide MVP

           with notice before accelerating the amount due under the

           Promissory Note and declaring the entire amount due and payable;

           i.     The Assignment Agreement included a provision at Section

           6 that said that MVP would indemnify VKP for all amounts

           expended    to   protect   its   interests, including court costs.

           Notwithstanding, CPLF did not assert that VKP was entitled to be

           indemnified by MVP immediately upon the Closing;

           j.     In drafting the Acquisition Documents, Mr. Fralinger

           included conflicting provisions governing the timing as to which a

           default could be declared and a Notice of Default could be

           transmitted to MVP on VKP’s behalf, rendering the timing

           provisions ambiguous;



                                                 17
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 18 of 33 PageID: 18



           k.     CPLF miscalculated the timing with respect to which MVP

           would be in default of the parties’ agreements had it not cured any

           breaches in a timely manner in accordance with the agreements’

           terms and conditions;

           l.     CPLF wrongfully advised VKP that it could declare a

           default of the parties’ agreements by MVP, notwithstanding that

           MVP had timely cured its breaches prior to the date a default could

           be declared, thereby vitiating VKP’s right to declare a default;

           m.     CPLF advised VKP that the Note executed by the parties

           did not contain a pre-declaration of default notification

           requirement, even though it did;

           n.     CPLF declared and notified MVP on VKP’s behalf that

           MVP had breached and was in default of the parties’ agreements

           on several bases, none of which turned out to be the case;

           o.     CPLF failed to properly serve MVP with a Notice of

           Default by transmitting the document to MVP by way of email

           rather than by regular mail, overnight delivery or facsimile, as was

           required by the parties’ agreements and as is customary in the

           industry;

           p.     MVP asserts that it tried to timely wire the funds to VKP

           but it was unable to do so because CPLF allegedly provided it with

           erroneous wiring instructions, thereby prejudicing MVP’s ability to

           timely cure any claimed breaches of the Acquisition Documents;



                                                18
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 19 of 33 PageID: 19



           q.     When MVP’s counsel threatened to sue both VKP and Mr.

           Raab individually if Mr. Fralinger did not withdraw the default

           notices he had filed, Mr. Fralinger failed to advise Mr. Raab of the

           implications of a suit against him personally;

           r.     Mr. Fralinger failed to advise Mr. Raab of the implications

           of a suit against him personally if VKP did not withdraw its

           improper Notice of Default;

           s.     Mr. Fralinger failed to recommend that VKP withdraw its

           improper Notice of Default, notwithstanding MVP’s counsel’s

           threat to sue both VKP and Mr. Rabb personally if MVP did not do

           so;

           t.     MVP’s counsel’s advised Mr. Fralinger that VKP’s first

           declaration of default was the proximate cause of MVP’s cessation

           of business operations; notwithstanding, CPLF did not withdraw

           the subject declaration of default;

           u.     Mr. Fralinger wrongly served a second improper Notice of

           Default on MVP on August 20, 2012 based on MVP’s cessation of

           its business operations and/or the processing of kosher poultry

           under the VKP Trade Name;

           v.     Mr. Fralinger improperly took steps to freeze certain of

           MVP’s assets;

           w.     CPLF was the proximate cause of MVP’s cessation of

           business operations;



                                                 19
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 20 of 33 PageID: 20



           x.      In drafting the APA, Mr. Fralinger included a mandatory

           arbitration provision without advising the E&O Plaintiffs of its

           impact or obtaining their consent;

           y.      Notwithstanding the arbitration provision’s inclusion in the

           APA, Mr. Fralinger incurred the time and expense of filing a

           lawsuit against MVP which was ultimately dismissed in lieu of

           arbitration;

           z.      Even though the APA provided for a three person arbitrator

           panel, CPLF agreed to use one arbitrator whom its attorneys had

           never before worked with. In fact, no one at CPLF had previously

           worked with the arbitration service provider identified in the APA;

           aa.     CPLF did not obtain the E&O Plaintiffs’ informed consent

           with respect to the mediation logistics or arrangements;

           bb.     CPLF did not counsel the E&O Plaintiffs on the risks of

           arbitration versus settlement or advise them that a settlement offer

           had been made. In fact, CPLF recommended against settlement

           and assured the E&O Plaintiffs that they would prevail in the

           arbitration;

           cc.     CPLF failed to conduct formal discovery prior to the

           arbitration hearing. While it emailed MVP’s counsel informally

           requesting certain documents, it never received the requested

           materials. Compounding the situation, MVP relied on documents

           at the arbitration that had not been produced to CPLF and of which

           the E&O Plaintiffs were unaware;

                                                20
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 21 of 33 PageID: 21



           dd.    CPLF did not request or obtain a stenographic recording of

           the arbitration hearing;

           ee.    Unbeknownst to the E&O Plaintiffs, CPLF did not

           challenge or argue against the inclusion of Mr. Raab personally in

           the arbitration. Mr. Rabb’s inclusion therein provided the vehicle

           by which he was found liable as a guarantor for the damages

           awarded to MVP against VKP, notwithstanding that he was not a

           party to the APA or any of the other deal documents;

           ff.    VKP asserted counterclaims against MVP in the arbitration.

           According to the E&O Plaintiffs, but for CPLF’s negligence, VKP

           would have prevailed on one or more of its counterclaims;

           gg.    CPLF never argued at the arbitration that MVP was in

           default immediately upon the closing of the APA as a result of its

           having agreed to a prior first encumbrance on the collateral;

           hh.    CPLF also failed to advise MVP that it had breached the

           Promissory Note and was in default as a result of the prior

           encumbrance on the collateral;

           ii.    CPLF failed to advise MVP within five days of the

           Promissory Note’s execution that it was in default under the

           Acquisition Documents because the collateral already had a first

           encumbrance on it;

           jj.    The Assignment included a provision at Section 6 that said

           that MVP would indemnify VKP for all amounts expended to



                                               21
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 22 of 33 PageID: 22



           protect its interests, including court costs. Notwithstanding, CPLF

           failed to assert that VKP was entitled to be indemnified by MVP;

           kk.     As a result of CPLF’s alleged negligence, the E&O

           Plaintiffs were forced to incur the expense of retaining Duane

           Morris to represent their interests following the entry of the Interim

           Arbitration Award;

           ll.     On August 27, 2012, a theretofore unknown junior

           lienholder wrote to CPLF advising that MVP was in default under

           a Factoring and Security Interest Agreement dated March 11, 2011

           that granted a security interest in the same collateral as that which

           secured VKP’s lien. While CPLF wrote a letter to the junior

           lienholder on September 12, 2012 objecting to its acceptance of

           any collateral in which VKP held a security interest and advised

           the junior lienholder that in accordance with the UCC, it could not

           accept any such collateral, CPLF did not timely advise VKP that

           MVP was in further breach of those sections of the parties’

           agreements which barred MVP from further encumbering the

           collateral.

           mm.     CPLF failed to perform a lien search to determine whether

           there were any other encumbrances on the collateral, whether prior

           or subsequent to the closing of the APA, after having learned on or

           about August 27, 2012 of the junior lienholder’s existence and the

           fact that MVP had another encumbrance on the collateral. Had

           CPLF done so, it would have discovered the first lien and been in a

                                                22
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 23 of 33 PageID: 23



               position to declare a breach of the parties’ agreements by MVP and

               thereby hold it in default in accordance with those documents; and

               nn.     As a result of CPLF’s alleged negligence, the E&O

               Plaintiffs were forced to incur the expense of retaining counsel to

               initiate and pursue a legal malpractice claim against the firm,

               thereby suffering additional damages as the result of CPLF’s

               erroneous acts and omissions.

       77.     Based on the foregoing, the E&O Plaintiffs have requested that the court in the

E&O Action enter judgement against CPLF and the John Does, jointly and severally, for all

compensatory damages, together with interest, disgorgement of attorneys’ fees already paid to

CPLF with respect to the MVP transaction and the subsequent arbitration, attorneys’ fees, costs

of suit and such further relief as the court deems equitable and just.

                       CPLF’S REPRESENTATIONS AND CERTIFICATION UPON
                       WHICH IMPERIUM RELIED IN AGREEING TO ISSUE THE
                       IMPERIUM POLICY____________________________________
       78.      On February 18, 2014, approximately seven months after the Arbitrator’s Initial

Arbitration Award against VKP and Mr. Raab, CPLF submitted to Imperium its Application for

Lawyers Professional Liability Insurance.

       79.     In its Application, dated February 18, 2014, CPLF represented to Imperium in

response to question number 30.b. on page 7 of 13 that after inquiry, none of the firm’s attorneys

was aware “of any legal work or incidents that might reasonably be expected to lead to a claim or

suit against them.” No mention was made of the alleged Wrongful Acts that ultimately gave rise

to the filing of the Action. Attached at Exhibit B..

       80.     CPLF reaffirmed this representation to Imperium on page 10 of 13 of the

Application, wherein it was again asked to advise Imperium if it was “aware of an incident”

                                                       23
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 24 of 33 PageID: 24



occurring within the prior five years which may give rise to a malpractice claim against it or any

of its attorneys. Once again, CPLF did not identify or provide Imperium with any advice

concerning the alleged professional errors and omissions that ultimately gave rise to the filing of

the Arbitration. Absent any such advice, and in reliance thereon, Imperium provisionally agreed

to issue the Policy.

       81.     On March 11, 2014, again prior to the issuance of the Imperium Policy, CPLF

presented Imperium with a letter certifying that its President was:

               “… not aware of any claims, potential claims, disciplinary matters,
               investigations, or circumstances that may give rise to a claim. I/we
               have specifically asked all lawyers and employees if they have any
               knowledge of any claim, potential claim, disciplinary matter,
               investigation or circumstance that may give rise to a claim that is
               not listed in our application dated 2/18/2014.

               All lawyers and employees have answered no.

               This will also certify that to the best of my/our knowledge the
               information given on the application is unchanged since it was
               completed on 2/18/2014.

               I/we declare above statements to be true. The signatory below is
               acting on behalf of all insured’s.

               I/we understand and agree that this letter is a part of our policy
               application and becomes a part of the policy.”

       82.     Yet again, CPLF did not advise Imperium of the alleged malpractice that

ultimately would give rise to the filing of the E&O Action. Instead, the firm certified the

veracity of its prior representations that it was not aware of any such professional errors or

omissions, notwithstanding that the subject alleged malpractice occurred during the period

beginning in September 2010 and running at least up to and through the date that Imperium

issued the Imperium Policy.




                                                    24
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 25 of 33 PageID: 25



        83.    In reliance on CPLF’s representations and certification, Imperium issued the

Imperium Policy, which became effective on April 1, 2014.

                                     THE IMPERIUM POLICY

        84.    The Imperium Policy potentially covers certain Claims first made against CPLF

during the period the Policy was in effect, to wit, April 1, 2014 to 2015, and which were reported

to Imperium during the Policy Period or within sixty (60) days thereafter.

        85.    The Policy provides a limit of liability of $2 million each claim and $2 million

Annual Aggregate, excess of a $15,000 deductible applicable to Damages, as well as a separate

$2 million Aggregate for Claims Expenses.

        86.    Under Insuring Agreement I.A. of the Imperium Policy, Imperium agreed to pay

on behalf of CPLF all Damages in excess of the deductible that CPLF and certain of its attorneys

become legally obligated to pay as a result of certain Claims first made against one or more of

them during the Policy Period and timely reported to Imperium by reason of any Wrongful Act

occurring on or after the applicable Retroactive Date, which, in the case of CPLF, is February 1,

1981.

        87.    Per the Policy’s Coverage Form, the Policy was issued in consideration of the

payment of the premium and in reliance upon the statements in the application and the

supplements attached thereto, which are made a part of the Policy. The Policy also includes

certain terms, conditions, exclusions, endorsements and other provisions that also are relevant to

the availability of coverage.

        88.    Subject to the Imperium Policy’s terms, conditions, definitions, exclusions,

endorsements and other provisions, certain of which are described below at paragraphs 89-92,

the Policy is intended to cover Wrongful Acts (as defined) occurring on or after the Imperium


                                                   25
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 26 of 33 PageID: 26



Policy’s Retroactive Date of February 1, 1981 (as to CPLF) for Claims (as defined) first made

against CPLF, among others, during the Policy Period (as defined) and which are reported to

Imperium in writing during the Policy Period or within sixty (60) days thereafter.

       89.      Specifically, the Imperium Policy contains the following INSURING

AGREEMENT:

                I.     COVERAGE – PROFESSIONAL LIABILITY

                        The Company shall pay on behalf of any INSURED all
                DAMAGES in excess of the deductible which any INSURED
                becomes legally obligated to pay as a result of CLAIMS first
                made against any INSURED during the POLICY PERIOD and
                reported to the Company in writing during the POLICY PERIOD
                or within sixty (60) days thereafter, by reason of any
                WRONGFUL ACT occurring on or after the RETROACTIVE
                DATE, if any. Coverage shall apply to any such CLAIMS arising
                out of the conduct of the INSURED'S profession as a Lawyer, or
                as a Lawyer acting in the capacity of an Arbitrator, Mediator,
                Neutral, Title Insurance Agent, Notary Public, A Governmental
                Affairs Advisor, Lobbyist, member, director, officer of any Bar
                Association, its governing board or any of its committees, or as a
                member of a formal accreditation, ethics, peer review, licensing
                board, standards review or similar professional board or committee
                relating to the practice of law.
       The Imperium Policy also contains the following relevant definitions at section XI.

DEFINITIONS:

       2. CLAIM means a demand made upon any INSURED for DAMAGES,
          including, but not limited to, service suit or institution of any
          alternative dispute resolution proceedings against any INSURED…

       3. CLAIMS EXPENSES means:

             A. fees charges by any lawyer designated by the Company to defend
                the insured; and

             B. if authorized by the Company, all other fees, costs and expenses
                resulting from the investigation, adjustment, defense or appeal of
                any CLAIM, including but not limited to:



                                                   26
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 27 of 33 PageID: 27



            1. all costs taxed against any INSURED and all interest which
               accrues after the entry of any judgment and before the
               Company has tendered or deposited, in court or otherwise, such
               judgment amount for which any INSURED is liable; and

            2. Premiums on appeal bonds and premium on bonds to release
               attachments in such suits. The Company shall have no
               obligation to provide such bonds.

            3. Claims Expenses shall not include salaries and expenses of
               regular employees or officers of the Company.

     4. DAMAGES means the monetary and compensatory portion of any
        judgment, award or settlement. Damages also include those amounts
        the court is permitted to impose on a debt collector as set forth in
        15USC §1692k(a); provided always that DAMAGES shall not include:

        A. legal fees, commissions, compensation, costs and expenses paid or
           incurred or charged by the insured, no matter whether claimed as
           restitution of specific funds, forfeiture, financial loss, set off or
           otherwise and injuries that are a consequence of any of the
           foregoing:

            sanctions, forfeiture, penalties or criminal fines, however, the
            COMPANY shall pay up to $10,000 in the AGGREGATE for the
            POLICY PERIOD for awards under RULE 11 of the Federal
            Rules of civil procedure or its State counterpart;

        B. matters deemed uninsurable;

        C. injunctive or declaratory relief or any form of non-monetary relief;

        D. DAMAGES rendered pursuant to the Racketeer Influenced and
           Corrupt Organizations Act of 1970 (commonly known as RICO},
           Title 18 U.S.C. Section 1960, at seq., or any similar federal or state
           statute or law.

                                   *       *       *

     12. POLICY PERIOD means the period from the effective date of this
         policy to the expiration date as set forth in the Declarations or earlier
         termination date, if any, of this policy.

                                   *      *       *

     15. PROFESSIONAL SERVICES also means any services arising out of
         the conduct of the INSURED'S profession as a Lawyer, Lobbyist,

                                                 27
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 28 of 33 PageID: 28



             Gov't Affairs Advisor, or as a Lawyer acting in the capacity of an
             Arbitrator, Mediator, Neutral Fact Finder, Title Insurance Agent, or
             Notary Public, or as a member, director, or officer of any Bar
             Association, its Governing board or any of its committees. The
             definition of PROFESSIONAL SERVICES shall include services
             any INSURED performs as an author or publisher of legal research
             papers, legal materials or while preparing materials and presenting
             legal seminars but only where such services are performed without
             compensation or compensation per publication, presentation or
             seminar is less than $30,000.

                                      *      *      *

       21. WRONGFUL ACT(S) means any actual or alleged:
             A. act;
             B. error,
             C. omission;
             D. misstatement;
             E. misleading statements;
             F. neglect or breach of duty, network privacy; or
             G. personal injury; or
             H. advertising injury.
       90.      The Imperium Policy contains the following exclusion at Section XII.

Exclusions, Exclusion No. II (the “Prior Knowledge Exclusion”), which states as follows:

       This policy does not apply to:…

       II. any CLAIM arising out of any WRONGFUL ACT occurring prior to
           the effective date of this policy if:

                                      *      *      *

                B. if the INSURED at or before the effective date knew or could
                have reasonably foreseen that such WRONGFUL ACT might be
                expected to be the basis of a CLAIM….

       91.      The Imperium Policy also includes at Section IV. a number of Conditions,

including Condition No. XIV., entitled ENTIRE AGREEMENT, which states:

       By acceptance of this policy, all INSUREDS reaffirm as of the effective
       date of this policy that:

       A. the statements in the application including all information
          communicated by the INSURED to the Company, attached hereto and
                                                   28
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 29 of 33 PageID: 29



                made a part hereof, are all INSUREDS’ agreements and
                representations,

          B. this policy is issued in reliance upon the truth and accuracy   of such
             representations; and

          C. this policy embodies all agreements between all INSUREDS and the
             Company or any of its agents relating to this insurance.
          92.     At the same time, the Imperium Policy includes an Endorsement entitled “Prior

and Pending Litigation Endorsement,” which, as potentially relevant to the instant insurance

claim, provides that Imperium has no duty to defend or indemnify CPLF for, and the Imperium

Policy does not apply to, any Claim based upon or arising out of any demand as of April 1, 2014.

Thus, to the extent a demand by a third party is made against CPLF prior to April 1, 2014, there

would be no coverage under the Policy.

                                        CLAIMS FOR RELIEF

                                                COUNT I

          Declaratory Judgment vs. CPLF and the Individual Defendants (Prior Knowledge:
          Duty to Defend)


          93.     Imperium repeats, realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          94.     Imperium has no duty to defend CPLF or the Individual Defendants in the E&O

Action, as they each knew, or could have reasonably foreseen, that the WRONGFUL ACT

giving rise to the E&O Plaintiffs’ lawsuit against them might be expected to be the basis of a

CLAIM. As such, the Imperium Policy’s Prior Knowledge Exclusion applies and bars coverage.

          95.     At the same time, Imperium has no duty to defend CPLF or the Individual

Defendants in the E&O Action based on the application of the Imperium Policy’s Prior and

                                                      29
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 30 of 33 PageID: 30



Pending Litigation Endorsement, insofar as, based on information and belief, as of April 1, 2014,

a Claim already had been made against CPLF based upon or arising out of a demand by a third

party.

          96.   Moreover, Imperium has no duty to defend CPLF or the Individual Defendants

based on their individual and/or collective material breach of the Imperium Policy’s Entire

Agreement provision.

          97.   Given the foregoing, Imperium has no duty to defend CPLF or the Individual

Defendants in the E&O Action.

          WHEREFORE, Imperium seeks a judgment (a) declaring the rights and obligations of

Imperium under the Imperium Policy as respects the E&O Action; (b) declaring that Imperium

does not owe a duty to defend CPLF or the Individual Defendants under the Imperium Policy

with respect to the E&O Action; and (c) providing such other and further relief as this Court may

deem just and equitable.

                                            COUNT II

          Declaratory Judgment vs. CPLF and the Individual Defendants (Prior Knowledge:
          Duty to Indemnify)
          98.   Imperium repeats, realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          99.   Imperium has no duty to indemnify CPLF or the Individual Defendants in the

E&O Action, as they each knew, or could have reasonably foreseen, that the WRONGFUL

ACT giving rise to the E&O Plaintiffs’ lawsuit against them might be expected to be the basis of

a CLAIM.        As such, the Imperium Policy’s Prior Knowledge Exclusion applies and bars

coverage.


                                                  30
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 31 of 33 PageID: 31



          100.   At the same time, Imperium has no duty to indemnify CPLF or the Individual

Defendants in the E&O Action based on the application of the Imperium Policy’s Prior and

Pending Litigation Endorsement, insofar as, based on information and belief, as of April 1, 2014,

a Claim already had been made against CPLF based upon or arising out of a demand by a third

party.

          101.   Moreover, Imperium has no duty to indemnify CPLF or the Individual Defendants

based on their individual and/or collective material breach of the Imperium Policy’s Entire

Agreement provision.

          102.   Given the foregoing, Imperium has no duty to indemnify CPLF or the Individual

Defendants in the E&O Action.

          WHEREFORE, Imperium seeks a judgment (a) declaring the rights and obligations of

Imperium under the Imperium Policy as respects the E&O Action; (b) declaring that Imperium

does not owe a duty to indemnify CPLF or the Individual Defendants under the Imperium Policy

with respect to the E&O Action; and (c) providing such other and further relief as this Court may

deem just and equitable.

                        `                    COUNT III

          Declaratory Judgment vs. CPLF and the Individual Defendants (Right to
          Reimbursement)
          103.   Imperium repeats, realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          104.   Insofar as there is no coverage under the Imperium Policy, Imperium has no duty

to defend or indemnify CPLF or the Individual Defendants in the E&O Action.




                                                   31
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 32 of 33 PageID: 32



          105.   This Court should declare that under the Imperium Policy, Imperium is entitled to

be reimbursed by CPLF and the Individual Defendants with respect to the fees, costs and

expenses it has paid and will pay in defending them in the E&O Action as well as for any and all

other damages that Imperium has incurred or may incur in connection with their defense in the

E&O Action.

          WHEREFORE, Imperium seeks a judgment (a) declaring the rights and obligations of

Imperium under the Imperium Policy as respects the E&O Action; (b) declaring that CPLF and

the Individual Defendants must reimburse Imperium with respect to the fees, costs and expenses

it has paid in defending them in the E&O Action; and (c) providing such other and further relief

as this Court may deem just and equitable.

                                              COUNT IV

          Damages vs. CPLF and the Individual Defendants (Reimbursement)

          106.   Imperium repeats, realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          107.   Insofar as there is no coverage under the Imperium Policy, Imperium has no duty

to defend or indemnify CPLF or the Individual Defendants in the E&O Action.

          108.   CPLF and the Individual Defendants individually and collectively should be

ordered to reimburse Imperium with respect to the fees, costs and expenses it has paid and will

pay in defending them in the E&O Action as well as for any and all other damages that Imperium

has incurred or may incur in connection with their defense in the E&O Action.

          WHEREFORE, Imperium seeks a judgment (a) awarding damages to Imperium in an

amount equivalent to the costs and expenses it has paid in defending CPLF and the Individual


                                                    32
Case 1:19-cv-13945-RMB-JS Document 1 Filed 06/18/19 Page 33 of 33 PageID: 33



Defendants in the E&O Action; (b) Ordering that CPLF and the Individual Defendants reimburse

Imperium with respect to the fees, costs and expenses it has paid in defending them in the E&O

Action; and (c) providing such other and further relief as this Court may deem just and equitable.

                       RELIEF REQUESTED

       WHEREFORE, the Plaintiff, IMPERIUM INSURANCE COMPANY prays that this

Honorable Court declare and adjudicate the rights and liabilities of the parties regarding the

Imperium Policy together with the following relief:

       a.      Declaring that Imperium does not owe a duty to defend CPLF or the Individual

Defendants under the Imperium Policy with respect to the E&O Action;

       b.      Declaring that Imperium does not owe a duty to indemnify CPLF or the

Individual Defendants under the Imperium Policy with respect to the E&O Action;

       c.      Declaring that Imperium is entitled to reimbursement from CPLF and the

Individual Defendants of all defense costs paid by Imperium with respect to the E&O Action;

       d.      Ordering CPLF and the Individual Defendants to reimburse Imperium for the

fees, costs and expenses Imperium has paid in defending them in the E&O Action; and

       e.      Such other and further relief as the Court deems just and equitable.

                                             TRAUB LIEBERMAN STRAUS &
                                             SHREWSBERRY LLP
                                             Attorneys for Plaintiff
                                             IMPERIUM INSURANCE COMPANY


                                             By:      /s/ Richard J. Bortnick
                                                      Richard J. Bortnick, Esq.
                                                      322 Highway 35 South
                                                      Red Bank, New Jersey 07701
                                                      Tel. No. 732-985-1000
Dated: June 18, 2019




                                                   33
